Citation Nr: 1111813	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-14 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include claim for depression, nervous stomach, trouble sleeping. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In September 2009, an informal conference was held with the RO's Decision Review Officer (DRO).  A conference report is associated with the claims folder.  At the hearing, the Veteran indicated that he wished to withdraw his appeal for an increased initial rating for his right inguinal hernia.  That issue is no longer on appeal, and the only issue for consideration is the one issue listed on the first page of this decision.

The Veteran also testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2010.  The transcript of this hearing has been associated with the record.


FINDING OF FACT

The preponderance of the competent evidence of record demonstrates that the Veteran's symptoms of PTSD have been described by medical providers as moderate-to-severe in degree, with Global Assessment of Functioning (GAF) scores ranging from 50 to 60, and symptoms most consistent with occupational and social impairment with reduced reliability and productivity.  






CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir.  2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, preadjudication VCAA notice was provided in June 2007 and April 2008 letters, which advised the Veteran of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The June 2007 and April 2008 letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the Veteran's claim for a higher rating arises from the initial grant of service connection for PTSD.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet.  App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims"). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, private treatment records, lay statements, and testimony.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices and by providing written argument in support of his claim.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App.  473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.  Cir. 1998). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting  reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet.  App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran contends that he is entitled to an initial disability rating in excess of 50 percent for PTSD.  Such disability has been rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 13, 2007. 

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation  and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as  unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010). 

Turning to the evidence, a December 2006 private treatment record indicates that on that occasion the Veteran was experiencing an increased frequency of recurrent nightmares about his war stresses.  It was noted that such nightmares caused the Veteran to awaken his wife due to panic events occurring during sleep.  The Veteran was instructed to follow up with VA, and it was noted that the Veteran may need stress management.  

In February 2007, a VA treatment note indicates that the Veteran experienced recurrent nightmares of events in Vietnam.  A PTSD screen was performed and yielded positive results.  It was noted that the Veteran experienced nightmares about a frightening experience, tried hard not to think about the frightening experience or went out of his way to avoid situations that reminded him of it, was constantly on guard, watchful or easily startled, and felt numb or detached from others, activities, or his surroundings.  

In May 2007, the Veteran presented for a VA primary care consultation for PTSD.  It was noted that the Veteran was experiencing chronic symptoms of PTSD related to his military service as a combat engineer in Vietnam.  Specifically, the Veteran reported experiencing nightmares about his military experience, which he stated had increased in severity over the years.  In addition to nightmares, variable sleep patterns, depression, anxiety, and flashbacks were also noted.  The Veteran denied any history of suicide attempts and reported that while he drank heavily in the past, he had since quit drinking.  It was further noted that the Veteran was married and was working in the automotive repair business where he had worked for the past 29 years.  

At the May 2007 PTSD consultation, a mental status examination indicated that the Veteran was well groomed, did not exhibit any abnormalities in his behavior or psychomotor activity, his speech was of normal rate and tone, his attitude was cooperative, his mood was variable/labile, his affect was normal ranged, he did not experience hallucinations, his thought process was goal-directed and content was appropriate, and he did not experience any suicidal or homicidal ideations.  In regards to his cognitive function, it was noted that the Veteran was oriented to time, place, and situation.  The Veteran's short and long-term memory was intact and his concentration, insight, and impulse control were good.  His abstract thinking was intact.  On this occasion, the Veteran was diagnosed with PTSD and was assessed with a GAF score of 50.

In July 2007, the Veteran submitted a statement whereby he indicated that due to his experiences in Vietnam, he has trouble sleeping at night due to nightmares and flashbacks.  The Veteran stated that it seems as though the older he gets, the worse such nightmares and flashbacks are.  At a July 2007 VA mental health appointment, the Veteran stated that he was going pretty good.  He stated that he was able to leave his thoughts about work, at work, without bringing them home.  The Veteran stated that his wife noticed a difference in his mood.  On this occasion, the Veteran's mood was noted to be variable/labile, his affect was normal, and he denied hallucinations, delusions, and suicidal or homicidal ideations.  No anger or irritability was noted, however, the Veteran did report experiencing nightmares, flashbacks, depression, and anxiety.  

In November 2007, a private treatment record indicates that the Veteran was diagnosed with panic disorder due to flashbacks from Vietnam.  It was noted that he had an unsuccessful psychotherapy via television hook-up with the VA, and for unstated reasons, he was unable to take the prescription medication given to him.  

In April 2008, the Veteran's wife submitted a personal statement.  She stated that she married the Veteran in 1968.  She stated that the Veteran's PTSD began with nightmares where Veteran would scream things such as "dynamite and fire."  She stated that upon waking the Veteran, he experienced difficulty going back to sleep.  In addition, she stated that the Veteran had a hard time when driving.  She stated that he would jerk the wheel as if another car was coming at him.  The Veteran's wife stated that the Veteran thought that he could work out his issues on his own and did not report them to anyone.  However, she stated that over the years his nervous condition turned into a nervous stomach.  She stated that the Veteran had a difficult time watching war-related movies or discussing the war, and he would keep to himself.  She stated that the Veteran still has a difficult time with sleep and he wakes up frequently or sleeps for a long time. 

In an April 2008 statement submitted by the Veteran, he stated that he has experienced depression since returning from Vietnam.  He stated that upon his return, he drank heavily as an escape from what he had gone through and seen while overseas.  He stated that upon having children, he was able to quit drinking; however, he deals with a nervous stomach on a daily basis due to his depression.  The Veteran stated that drank a half a bottle of Nyquil at night to sleep after Tylenol PM lost its effectiveness.  

In May 2008, a VA mental health note indicates that the Veteran was experiencing mood instability and nightmares, however, the Veteran denied experiencing flashbacks.  It was noted that the Veteran's antidepressant medication was discontinued due to the Veteran's belief that it was ineffective, and he was prescribed medication to assist him in falling asleep.  The Veteran reported that although Memorial Day was tough for him, his mood had been stable.  He denied any suicidal or homicidal ideations.  His mood was euthymic.  

Despite experiencing the aforementioned symptoms of PTSD, a May 2008 mental status examination showed that the Veteran was not experiencing the following:  psychomotor or behavioral abnormalities; hallucinations; suicidal or homicidal ideations; or problems with insight or judgment.  In addition, it was noted that the Veterans speech was spontaneous with normal rate and tone, his attitude was cooperative and attentive, his affect was normal ranged, his thought process was linear and goal-directed, and he was orientated to person, time, and place.  The Veteran was assessed with a GAF score of 55.

In July 2008, the Veteran underwent a VA PTSD examination and evaluation.  On that occasion, it was noted that he had been receiving medication from the VA medical clinic which he reported helped a good bit with his symptoms of PTSD.  On this occasion, the Veteran reported experiencing the following symptoms of PTSD:  difficulty sleeping as evidenced by him drinking a half bottle of Nyquil or taking prescription medication to fall asleep; nightmares and screaming during the middle of the night; hypervigilance; exaggerated startle response; difficulty with loud noises; auditory hallucinations of somebody screaming and people walking (only upon waking in the morning); difficulty in crowds; isolation; intrusive thoughts; poor motivation to complete activities of daily life; irritability; and anger problems.  

Despite experiencing the aforementioned symptoms of PTSD, it was further noted at the July 2008 VA examination that the Veteran had been married to his wife for 40 years, with whom he has four children who are now adults.  In addition, it was noted that he maintained gainful employment with the same employer for the last 30 continuous years.  Despite the Veteran's reports of feelings of isolation, he stated that he had friends at work, although he did not go out with them and primarily stayed to himself.  The Veteran reported that he found enjoyment in his hobby of gardening.  The Veteran reported a past history of alcohol and marijuana use; however, he stated that he currently does not use either.  

A mental status examination was performed at the July 2008 VA examination whereby it was noted that the Veteran's affect was blunted and his insight was demonstrated.  However, it was further noted that he was alert and oriented to person, place, date, and time.  In addition, his though process was linear and his history was adequate.  His speech was spontaneous and fluent and his attention, recent memory, immediate memory, and remote memory were all intact.  The Veteran denied experiencing visual hallucinations, or current suicidal or homicidal ideations.  The Veteran was assessed with a GAF score of 52.  

An August 2008 mental health treatment note indicates that the Veteran reported that he was doing fairly well.  The Veteran reported that his wife and children had noticed a difference with his medication, although he stated that he did not.  The Veteran reported that his mood had been euthymic and he continued to experience nightmares, but not flashbacks.  He reported that he was able to sleep pretty well on most nights with the assistance of prescribed medication.  The Veteran denied any suicidal or homicidal ideations.  On this occasion, the Veteran was assessed with a GAF score of 60.

In September 2008, the Veteran's spouse submitted another statement in support of the Veteran's claim.  She recounted the Veteran's long history of alcohol use and angry outbursts dating back to the early 70s.  She stated that after he had been drinking, he would discuss what he witnessed during Vietnam.  She stated that the Veteran told her that the only thing that kept him going was his love for her and his children.  She stated that over the years, the Veteran's alcohol use became worse, causing the Veteran to sleep in his car or outside of their home.  She stated that the Veteran often got angry about different things and he would break furniture or kick doors.  She stated that at one point, the Veteran ripped his shirt off, pounded on his chest, and stated that he wanted to die and maybe he should kill himself.  She stated that the Veteran's life during the war was hell and he could never get over it.  She stated that the Veteran thought about flashbacks of things that happened and dead people.  Occupationally, the Veteran's wife stated that it was hard for him to keep a job.  She stated that his co-workers would talk about the war and the men who served.  She stated that some of the Veteran's co-workers would not speak to him due to his involvement in the war.  She stated that over the years, the Veteran would smoke up to three packs of cigarettes per day, drink, and take pills.  She stated that the Veteran worked two jobs to be away from home and he was not much of a help in raising their four children.  She stated that in 1991, she began working outside of the home and their children would call her at work stating that the Veteran was mad and breaking furniture.  She stated that it was common for the Veteran to pick up and leave for a week at a time.  She stated that she would find him at work and he would tell her that he did not know what was wrong with him.  He told her that he wanted to change but could not.  His wife stated that for years the Veteran was depressed and angry at everything and everyone.  

The Veteran's wife stated that at the current time, when his children and grandchildren come to visit, the Veteran goes to his room and closes the door.  She stated that the children do not understand the Veteran so they do not visit often.  She stated that since the Veteran has gotten older, he doesn't have any hobbies and does not talk much.  She said that he only enjoys gardening or watching a few television shows.  She stated that she is on anti-anxiety medication herself because she never knew when the Veteran would get mad at small things.  She stated that the Veteran does not talk much to her or their children.  She stated that the Veteran gets mad if she wants to go out to eat, visit a friend, or go to a movie because he never wants to go.  She stated that they are unable to go on vacations because the Veteran never wants to.  She stated that over the years, she considered leaving many times but did not because she was unsure if the Veteran would harm her or himself.  

A February 2009 mental health treatment note indicates that the Veteran reported that overall things seemed to be better.  The Veteran stated that his wife continued to notice a difference with his medications and felt that he was a better person.  He stated that he continued to have some nightmares but described them as infrequent, occurring about once per month.  In addition, the Veteran reported experiencing flashbacks about once per month.  The Veteran reported that he slept well most nights with the use of medication.  His mood was euthymic.  He continued to deny any suicidal or homicidal ideations.  He was assessed with a GAF score of 60.  

Significantly, a June 2009 primary care note indicated that the Veteran had negative results for a depression screen and suicide risk assessment.  It was noted that his medications seemed to be controlling his depression and anxiety symptoms.  

In July 2009, a mental health treatment note indicated that the Veteran had not been taking his medications and his wife stated that the Veteran seemed to be regressing.  She stated that the Veteran had been isolating himself more and was more vegetative.  The Veteran reported that he continued to have infrequent nightmares and flashbacks that occurred a few times per month.  He stated that his mood was okay, and his wife stated that he had mood swings.  The Veteran stated that he slept pretty well on most nights with the use of medication, which he further stated that he really needs.  The Veteran reported experiencing some intermittent auditory hallucinations of hearing noises at night.  On this occasion, the Veteran's affect was noted to be constricted and his judgment was fair.  The Veteran was instructed to re-start his antidepressant medications and he indicated a desire to do so.  The Veteran was assessed with a GAF score of 50.

In October 2009, the Veteran underwent another VA PTSD examination.  The Veteran reported experiencing a mild remission in symptoms due to his medication.  The Veteran stated that he experienced continued difficulty maintaining sleep, getting about six to six and a half hours of sleep per night.  The Veteran stated that he had nightmares about twice per week, and sometimes more.  The Veteran reported experiencing intrusive thoughts on "very frequent" basis, several times per week.  The Veteran reported flashbacks with the most recent two occurring at the end of July and in mid September.  In addition, the Veteran reported experiencing the following symptoms of PTSD:  hypervigilance; exaggerated startle response; difficulty with loud noises; difficulty with crowds; avoidance of triggers, such as the news, that bring back thoughts of Vietnam;  anger and irritability; panic attack about twice per week; not enjoying leaving the house; being scared to death if a grandchild approaches him unexpectedly from behind; needing to sit in the back row of a concert; depressed mood and feeling hopeless at times; decreased energy and not feeling like doing anything; poor motivation; difficulty completing projects and tasks that he has started; occasionally neglecting basic hygiene from one to three days; decreased work performance; and difficulty remembering where he placed objects.

A mental status examination performed at the October 2009 VA PTSD examination indicated that the Veteran was alert and oriented to person and place; however, orientation to time was off by one day.  The Veteran's thought process was linear and his history was adequate.  His affect was blunted and insight was demonstrated.  His speech was spontaneous and fluent, grammatical and free of paraphasias.  His attention and memory were mildly impaired.  The Veteran reported thoughts of suicide in the past, but had made no suicide attempts.  

Despite experiencing the aforementioned symptoms of PTSD, it was noted that the Veteran did not experience auditory or visual hallucinations; or current suicidal or homicidal ideation at the October 2009 examination.  Significantly, despite the Veteran's feelings of isolation, the Veteran reported that he has been married for 40 years to his wife, and he stated that he had one close friend outside of the family.  In addition, he reported getting enjoyment from watching old western movies.  It was further noted that the Veteran continued to not drink alcohol and he reported having a normal appetite.  Significantly, the Veteran reported that he was employed as an automotive technician in a supervisory position training students in mechanics.  The Veteran reported that he planned on retiring in December.  He was assessed with a GAF score of 50.

In August 2010, the Veteran and his wife testified at a Travel Board hearing.  On that occasion, the Veteran testified that he was asked to retire in December 2009, following a series of mishaps at work such as inadequate repair work, performing repairs to the wrong vehicle, and dropping a vehicle off of a lift.  Consequently, the Veteran testified that he was transferred to training students in oil changes.  The Veteran further testified that although he did not miss any days of work due to symptoms of PTSD, there were days that he had to leave early.  The Veteran testified that he probably mistreated some of the students that he was working with due to lack of patience and having a short fuse.  The Veteran stated that he did not have obsessive rituals such as checking windows, but he would assure that all entrances to his home and bedroom were locked at all times, even during the day.  The Veteran's wife testified that the Veteran acts like he is nervous while driving.  She further testified that the Veteran really thinks about doing things during the day, but he will often put it off for another day.  In addition, the Veteran testified that while he was working he often forgot where he would leave his tools once he set them down.  The Veteran stated that although he has not considered suicide, he has experienced thoughts that he and his family would be better off if he were not around.  The Veteran's wife testified that he has made statements that he would like to go to sleep and not wake up.  She stated that such statements were very difficult to hear and live with.  She testified that such statements have affected her, causing her to count his medication to assure that he is taking it.  When questioned about the treatment of his PTSD, the Veteran testified that he sees a VA psychiatrist once every two months.  The Veteran stated that his medication to assist his sleeping had recently increased and he was getting about five hours of sleep per night.  The Veteran testified that he continues to have nightmares about Vietnam.  He stated that he feels like his PTSD symptoms are worse now that he is retired with more time on his hands.  He stated that his psychiatrist has told him that he needs a hobby and he is working on that.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD is appropriately evaluated as 50 percent disabling.  The competent medical evidence of record demonstrates that the Veteran's symptoms of PTSD have been moderate-to-severe in degree, and that his disability has not resulted in symptoms such as suicidal ideation; spatial disorientation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 

While the Veteran has asserted that he has been experiencing forgetfulness, the Board notes that at his October 2009 appointment, the examiner noted that his attention and memory were only mildly impaired, and on all other occasions it was noted to be intact.  Impairment of short and long term memory is contemplated by the criteria for the 50 percent evaluation.  

Furthermore, while the Veteran has described, and the record indicates him having periods of depressive symptoms which are reported to cause conflict in his marriage, personal relationships and social life, the treatment notes show that such episodes have been found to occur less frequently and less severe with medication management, and that such symptoms have not been shown to be persistent or to impair his daily functioning such that a higher evaluation is warranted.  In addition, prior to discontinuing his medications, the Veteran reported on more than one occasion that things were going much better for him.  The Board concludes that his depression cannot be characterized as near continuous.  The Veteran's symptoms have been shown to affect his relationships, but this is also contemplated by the criteria for the 50 percent evaluation.  However, he is in a long term marriage, he has a friend outside the home, and he had the same job for many years.  This demonstrates that the Veteran remains able to establish and maintain effective relationships.  

Suicidal thoughts were mentioned at the October 2009 VA examination and during the August 2010 Travel Board Hearing, but the Veteran stated that such thoughts were not current or active.  The Veteran has denied current or active suicidal or homicidal ideation in every treatment record.  Moreover the Veteran has indicated that he has never attempted suicide and had no plans to.  Thus, although suicidal ideation has been mentioned on a few occasions, the remainder of the evidence fails to reflect such.  Finally, the Veteran reported at the October 2009 examination that he would neglect his hygiene for one to three days, but further reported that this happened only occasionally, and the evidence does not contain any further reports of this symptom.  

The Board is cognizant that not every symptoms in the rating criteria needs to be present to award a higher rating.  However, most of the symptoms required for a higher evaluation have not been present, and the few that have been noted represented isolated occurrences and not ongoing symptomatology.  The totality of the evidence and the symptoms reported throughout the appeal period reflect a disability picture which more nearly approximates the 50 percent rating currently assigned.  Indeed, such conclusion is supported by the GAF scores assigned during the course of the claim, which have ranged from 50 to 60, indicating moderate to serious symptomatology.  

In summary, the Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the 50 percent evaluation already assigned, and do not more nearly approximate the criteria for a higher evaluation.  Therefore, the Board finds that the preponderance of the evidence is against the claim for an initial disability rating in excess of 50 percent for PTSD at any time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board has also considered whether the Veteran's PTSD disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet.  App. 111, 115 (2008).  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38  U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.  Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD, to include claim for depression, nervous stomach, and trouble sleeping is denied.



____________________________________________
JOHN. L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


